WALKER, J.
This is an appeal from a judgment of the circuit court of Jackson County under the provisions of section 114, Laws 1913, page 644.
The Board of Trade of Kansas City, Missouri, filed a complaint before the Public Service Commission, alleging that the railroad companies named above as appellants were charging interstate instead of intrastate rates *70for shipments of grain from points on their respective lines within this State to Kansas City, Missouri, in violation of the State maximum freight rates. [Secs. 3240, 3241, R. S. 1909.]
Upon a hearing a finding was made by the commission sustaining the contention of complainants that the said, shipments were intrastate instead of interstate, and the railroad companies were ordered to desist from charging higher rates for such shipments than those prescribed by the State statutes.
A review of the findings and order of the commission, under section 111, Laws 1913, page 644, was held before the circuit court of Jackson County on the application of said railroad companies, and the action.of the commission was in all things affirmed. The correctness of the judgment thus rendered is the matter for our consideration.
The grain involved in this controversy is such as is shipped in car-load lots from points within this State to Kansas City, Missouri, and is subsequently sold and delivered within the switching limits of said city. The shipments are made under bills of lading to grain dealers in Kansas City, Missouri, or to bills of lading, such as show consignments to the orders of shippers, but bear notations to carrier’s agents at destination to notify parties named of arrival of shipments. The names of parties to be notified are those of grain dealers. Upon the arrival of grain at its designation it is placed by the carriers on their hold tracks for inspection, who at once notify the consignees or dealers named in the bills of lading. The hold tracks are those used by carriers upon which to set or place upon their arrival at their destination, cars of grain pending the nspection and sale of same. Some of these hold tracks are in the State of Kansas. When the grain in such cars has been inspected, whether in Missouri or Kansas, a sample is taken of that contained in each car, accompanied by a ticket describing the car and giving the grade, weight and quality of the grain, which is signed by the inspector. This sample is delivered to a grain *71dealer, who exhibits it with the inspection ticket on the floor of the Board of Trade, and upon snch sample the carload of grain is sold. The terms of the sale are placed on the back of the inspection ticket, which is delivered to the buyer and constitutes the written evidence of his purchase. When the grain is sold a written order is made by the dealer directing the carrier where the car shall be delivered; this order is attached to the bill of lading by the dealer and delivered to the agent of the carrier. Upon this order the car is taken from the hold tracks and delivered to the purchaser.
If the place of the delivery of the grain after it is sold is on the line of the carrier it is delivered to the buyer without additional charge, but if it is transferred to another line a reconsignment charge is made for such service by the original carrier and a switching charge is made by the connecting carrier. After delivery the buyer settles with the grain dealer by paying for the grain according to the terms of purchase, and the dealer, as agent for the shipper, pays the carrier the freight charges, including (if the car is delivered by a connecting carrier) a reconsignment and switching charge. When switching charges are due they are paid by the buyer in his settlement with the dealer, and the latter pays same to the carrier for account of the connecting carrier.
An intrastate movement of a commodity is usually to be determined from certain elemental facts common in the majority of cases to all shipments. These are the intention of the shipper as indicated by the bill of lading; the continuity of the movement of the commodity; and its delivery under the contract of shipment. There are adjudicated cases from which some of these are absent. When this occurs other facts are found to be present, due to the nature of the particular case, of sufficient probative force to determine the nature of the shipment.
Applying the elementáis noted, we find that an interstate shipment exists when a commodity has been turned over by a shipper to a common carrier to be transported from one State to another under a contract of shipment, *72the definite character of such shipment being fixed when the movement of the commodity has commenced for the purpose of transportation.
If, however, the commodity has been committed to the carrier by the shipper for transportation from one point to another in the same State, the character of the commerce is intrastate in its nature, subject to certain limitations not in this case, but which we will notice later.
These definitions are sufficient to distinguish generally between the two classes of commerce — the one regulated by Federal and the other by State law. Thus regulated we look to the rulings of the United States Supreme Court and those of our own court to aid in the construction of these statutes and thus determine the classification of a shipment in any given case.
Here it is admitted that the contracts of shipment were from points in the State to Kansas City, Missouri. There is an absence of intention, either express or implied, on the part of shippers to ship the grain beyond Kansas City, Missouri. Intention, while it may not in some instances be controlling, is in these cases important. The owners of the grain, in the exercise of a proper dominion over their property, ship it to said city for sale. It is there delivered to and sold by a consignee of the shipper on the floor of the Board of Trade. The delivery to the consignee completes the contract between the shipper and the carrier (Adams Express Co. v. Kentucky, 214 U. S. l. c. 223; L. & N. R. R. Co. v. Cook Brewing Co., 223 U. S. l. c. 82; Kirkmeyer v. Kansas, 236 U. S. l. c. 572), and the transaction having been confined to this State, no question can arise as to the nature of the shipment, viz., that it is intrastate. The following concurrent conditions confirm this conclusion: (1) The intention of the parties evidenced by the bill of lading naming Kansas City, Missouri, as the point of final destination; (2) the continuous movement of the grain to such point; and (3) its delivery there to the consignee of the shipper on the hold tracks of the carrier. The essential character of the commerce is properly determinable from the presence of these requisites, and while *73influenced by the billing or form of contract, the character of the shipment is not to be controlled by it except when taken in connection with the other essentials in the case. Upon the sale of the grain its further movement is subject to the direction of the purchaser. He may, dependent upon the location of his business or his purpose in the disposal of the grain, direct its shipment to a point outside of the state, but until he so directs the character of the commodity as an article of commerce continues as under the original shipment.
When, however, the movement of the grain begins under the owner’s direction, the carrier commences the performance of a new contract separate from and independent of the original under which it had transported the grain from the initial point of shipment to Kansas City, Missouri. [Railroad v. Texas, 204 U. S. 403; Chi. M. & St. P. R. R. Co. v. Iowa, 233 U. S. l. c. 334.] If the shipment be across the State line its character becomes interstate in nature upon the beginning of the movement of the grain under the new contract. Precedents sustaining this conclusion are plentiful. In general terms we find it affirmatively declared in The Daniel Ball, 10 Wall. 565; Coe v. Errol, 116 U. S. 517; La. R. R. Comm. v. Railroad, 229 U. S. 336; Ohio Railroad Comm. v. Worthington, 225 U. S. 101.
It will be found that the requisites we have referred tó are not present in all of the cases in which the shipments were held to be interstate in their nature. In each of these cases, however, there are existing facts so clearly defining the intention of the parties as to enable the nature of the transaction to be readily determined without other aid. Take, for example, the case of Southern Pacific Terminal Co. v. Interstate Comm. Commission, 219 U. S. 498. In that case, while the billing was local, the commodity shipped, as disclosed by all of the facts, was from its origin intended for export; and everything that was done in regard to same from the beginning down to the loading of the commodity on foreign-bound ships was a part of the contract of carriage and the shipment was therefore held to be interstate in character.
*74In United States v. Union Stock Yard, 226 U. S. 286, a shipment originated outside of the State of Illinois. Before it was completed it was moved over the rails of the Union Stock Yards to its final destination. The question arose as to whether this last shipment was not intrastate, and it was held not to be, but on the contrary a part of the entire movement from the point of origin.
Another case illustrating the fact that local billing alone will not determine the nature of a shipment is that of La. Railroad Comm. v. Texas & Pacific Ry. Co., 229 U. S. 336. In this case staves and logs were shipped to New Orleans and there loaded on vessels for export. It was held, notwithstanding the billing, that from the beginning there was an evident intention and purpose to ship to foreign countries and that except for the necessary reshipment at New Orleans there was that continuity of movement necessary to characterize the transaction as interstate.
In State ex inf. v. A. T. & S. F. Ry. Co., 176 Mo. 687, a suit was brought by the Attorney-Greneral to oust certain railroads from the exercise of corporate powers for exacting a reconsignment charge for handling certain cars in Kansas City, Missouri. It being shown that the only shipments involved were those originating outside of Missouri, it was held that the charges were not improperly made on the ground that the State has no power or authority to forfeit the right or franchise of a common carrier doing interstate business, or to oust it from the exercise of its right to charge tolls or fees for interstate transportation. That case, therefore, has no application under the facts to the ease at bar.
The cases to which we have made particular reference are readily distinguishable from that under review. Each of those discloses marked interstate characteristics not to be found here, and it is only by implication and supplementing a completed contract by invoking custom or usage that any applicable facts can be found giving the transaction here other than an intrastate character. Usage or custom cannot properly be invoked to aid in the contention of the appellants. The purpose of the *75contract between tbe shipper and the carrier is manifest from its terms. While general usage may, in a particular case, be shown to remove ambiguities and uncertainties, it cannot be employed to destroy, modify or contradict what is otherwise manifest; nor make a contract where there is none, and hence its application in this case is unauthorized. [National Bank v. Burkhardt, 100 U. S. l. c. 692; Tilley v. Cook County, 103 U. S. l. c. 162.]
Let us suppose an extreme case, however, of which there are said to be occasional instances, in which the hold tracks of the carrier are beyond the State line. Suppose, in a case of this character, the carrier, for its own convenience after the cars containing the grain have reached Kansas City, Missouri, places same on a hold track in the State of Kansas during the time intervening between the arrival of the cars and the sale of the grain. Will this fact alone control the character of the shipment? We think not. The only written evidence of the contract between the shipper and the carrier is the bill of lading. This defines Kansas City, Missouri, as the final destination of the property. No facts in the case authorize the conclusion that either the shipper or the carrier intended otherwise. The added movement by which the cars were transferred across the State line and there held by the carrier was on its own initiative and for its own advantage. Aside from the shipper’s lack of intention that this should be done; there is nothing to indicate he had any knowledge it has been done. Despite these facts it is sought to burden him with a greater rate of carriage than he contracted to pay. Or, in other words, on account of the carrier’s act alone it is sought to have the shipment classified as interstate in its character. The facts do not warrant it, and well reasoned authorities correctly construed do not authorize it.
From the foregoing it follows that the judgment of the circuit court should in all things be affirmed, and it is so ordered.
All concur: Graves, Bond and Revelle, JJ., each in separate opinions.